     8:20-cv-00338-LSC-SMB Doc # 7 Filed: 08/21/20 Page 1 of 1 - Page ID # 39
AO 120 (Rev. 3/04)
To:                           Mail Stop 8                                     REPORT ON THE
           Director of the U.S. Patent and Trademark Office        FILING OR DETERMINATION OF AN
                             P.O. Box 1450                          ACTION REGARDING A PATENT OR
                     Alexandria, VA 22313−1450                                  TRADEMARK
In Compliance with 35 § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
filed in the U.S. District Court District of Nebraska on the following: _X_ Patents or ___ Trademarks:

DOCKET NO.                          DATE FILED                  US District Court District of Nebraska

8:20−cv−00338−LSC−SMB               8/21/20                     Omaha, NE
PLAINTIFF                                                       DEFENDANT

Saprex, LLC                                                     Lincoln Industries, Inc.
          PATENT OR                         PATENT OR                           PATENT OR
        TRADEMARK NO.                     TRADEMARK NO.                     TRADEMARK NO.
1. See complaint attached.          6.                          11.
2.                                  7.                          12.
3.                                  8.                          13.
4.                                  9.                          14.
5.                                  10.                         15.


             In the above−entitled case, the following patents(s)/ trademark(s) have been included:

DATE INCLUDED                        INCLUDED BY

                                     __ Amendment __ Answer __ Cross Bill __ Other Pleading
           PATENT OR                         PATENT OR                          PATENT OR
         TRADEMARK NO.                     TRADEMARK NO.                     TRADEMARK NO.
1.                                   6.                              11.
2.                                   7.                              12.
3.                                   8.                              13.
4.                                   9.                              14.
5.                                   10.                             15.


           In the above−entitled case, the following decision has been rendered or judgment issued:

DECISION/JUDGMENT


CLERK                                 (BY) DEPUTY CLERK                            DATE

Denise M. Lucks                     s/ Laura R. Monsees                       8/21/20
Copy 1−Upon initiation of action, mail this copy to     Copy 3−Upon termination of action, mail this
Director                                                copy to Director
Copy 2−Upon filing document adding patent(s), mail this Copy 4−Case file copy
copy to Director
